DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “access control layer configured to identify” in claim 35; “access control layer configured to validate/generate” in claim 39; and “access control layer configured to determine/generate” in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “communications component configured to receive” and “access platform configured to generate” in claim 35; “access platform configured to apply” in claim 36; and “communications component configured to receive” in claim 37.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “access control layer configured to identify” in claim 35; “access control layer configured to validate/generate” in claim 39; and “access control layer configured to determine/generate” in claim 40 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Applicant’s specification lacks sufficient support for the corresponding structure, material, or acts of the access control layer, with no clear linkage between the structure, material, or actions along with its functionality. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,958,663.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 29-48 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/206,290
29. A method comprising: receiving a signal encoding data representative of a request to view one or more access- controlled data portions of a blockchain entry; identifying the one or more data portions, and an access level, associated with the request; generating a customized view of any of the one or more data portions according to the access level; and causing the customized view to be displayed via a user device.  
30. The method of claim 29 further comprising applying at least one redaction to any of the one or more data portions not associated with the access level.  
31. The method of claim 29, wherein the one or more data portions includes classified information, the method comprising applying, based on the access level, at least one redaction to any of the classified information not authorized to be viewed.  
32. The method of claim 29 wherein receiving a signal encoding data representative of a request to view one or more access-controlled data portions of a blockchain entry comprises receiving data representative of an access code associated with the request.  
33. The method of claim 32, wherein the data representative of the access code includes at least one of: a pin code, a password, a fingerprint, a barcode, a retinal scan, a token, a questionnaire, and a multi-factor security authenticator.  
34. The method of claim 29 further comprising: validating access to view the one or more data portions based on the access level; and 2Application No. 17/206,290Attorney Docket No.: 307.0002c3 Preliminary Amendment dated June 29, 2021 generating the customized view in response to the validating the access.  
35. A system comprising: a communications component configured to receive a request to view at least a portion of access-controlled data of a blockchain entry; an access control layer operatively coupled to the communications component and configured to identify, in response to the request being received, an access level associated with the at least a portion of the access-controlled data; and an access platform operatively coupled to the access control layer and configured to generate, in response to the at least a portion of the access-controlled data, a customized view of any of the data of to the at least a portion of the access- controlled data according to the access level.  
36. The system of claim 35, wherein the access platform is further configured to apply at least one redaction to any of the data of to the at least a portion of the access-controlled data not associated with the access level.  
37. The system of claim 35, wherein the communications component is further configured to receive data representative of an access code associated with the request.  
38. The system of claim 37, wherein the data representative of the access code includes at least one of: a pin code, a password, a fingerprint, a barcode, a retinal scan, a token, a questionnaire, and a multi-factor security authenticator.  
39. The system of claim 35, wherein the access control layer is further configured to: validate access to view the at least a portion of access-controlled data portions based on the access level; and generate the customized in response the access being validated.  
40. The system of claim 35, wherein the access control layer is further configured to: determine, based on the access level, the any of the data of to the at least a portion of the access-controlled data accessible by the request; and generate the customized view in response to the any of the data of to the at least a portion of the access-controlled data determined to be accessible.  
41. The system of claim 35, wherein the access platform is or includes a decentralized application.  
42. One or more non-transitory computer readable media having program instructions stored thereon which, when executed by at least one processor, cause a machine to: receive a request to view one or more access-controlled data portions of a blockchain entry; identify the one or more data portions, and an access level, associated with the request; and generate a customized view of any of the one or more data portions according to the access level.  
43. The one or more non-transitory computer readable media of claim 42, wherein when executed by the at least one processor, the program instructions further cause the machine to apply at least one redaction to any of the one or more data portions not associated with the access level.  
44. The one or more non-transitory computer readable media of claim 42, wherein the one or more data portions includes classified information, and wherein when executed by the at least one processor, the program instructions further cause the machine to apply at least one redaction to any of the classified information not authorized to be viewed based on the access level.  
45. The one or more non-transitory computer readable media of claim 42, wherein when executed by the at least one processor to receive the request, the program instructions further cause the machine to receive data representative of an access code associated with the request.  
46. The one or more non-transitory computer readable media of claim 45, wherein the data representative of the access code includes at least one of: a pin code, a password, a fingerprint, a barcode, a retinal scan, a token, a questionnaire, and a multi-factor security authenticator.  
47. The one or more non-transitory computer readable media of claim 42, wherein when executed by the at least one processor, the program instructions further cause the machine to validate access to view the one or more data portions based on the access level, and wherein when executed by the at least one processor to generate the customized view, the program instructions further cause the machine to generate the customized view in response to the access being validated.  
48. The one or more non-transitory computer readable media of claim 42, wherein when executed by the at least one processor, the program instructions further cause the machine to evaluate the access level to determine the any of the one or more data portions accessible by the request, and wherein when executed by the at least one processor to generate the customized view, the program instructions further cause the machine to generate the customized view includes generating the customized view in response to the access level being evaluated.
U.S. Patent 10,958,663
1. A system comprising:
a blockchain network communicably coupled to one or more endpoints, wherein the blockchain network includes a plurality of nodes that maintain a distributed ledger;
a communications component to receive a request to view at least a portion of one or more of the entries stored in the distributed ledger;
an access control layer to evaluate an access code in the request received via the communications component and to identify one or more segments within the one or more entries that are accessible by the request; and
an access platform, or a decentralized application, to generate a customized view of the one or more segments within the one or more entries identified to be accessible by the request.
2. The system of claim 1, further comprising a codex configured to obfuscate identifying information of a user making the request to view at least a portion of the one or more entries.
3. The system of claim 1, further comprising a cryptocurrency wallet to allow users to track and submit cryptocurrency transactions using the blockchain network.
4. The system of claim 1, further comprising an artificial intelligence engine to review entries within the distributed ledger and assign an access level needed to review each of the entries.
5. The system of claim 4, wherein the artificial intelligence engine classifies data within each of the entries into one or more categories.
6. The system of claim 5, wherein the access control layer sets a different encryption level for each of the one or more categories of data classified by the artificial intelligence engine.
7. The system of claim 5, wherein the one or more categories include at least one of: e-mail addresses, classified information, account numbers, balances, parties of a transaction, mailing addresses, party affiliation, biometrics, driver's license numbers, photographs, and social security numbers.
8. The system of claim 1, wherein the endpoints include terminals from: auditors, financial institutions, gaming regulation committees, customers, election official, secretary of state, or company employees, to generate the request to access at least the portion of one or more of the entries stored in the distributed ledger.
9. The system of claim 1, wherein the one or more endpoints include voting machines, and wherein the system further comprises an artificial intelligence, or a machine learning engine, to review voter data submitted by the voting machines to identify voters voting twice or illegal voters.
10. The system of claim 1, wherein the request to view the at least a portion of one or more of the entries stored in the distributed ledger is part of: an inventory tracking request, a financial auditing request, a gaming regulation request, a banking request, a voting request, a court proceeding, a healthcare request, a fire arm sale validation request, a retail sale request, a pharmaceutical sale request, a pension request, a financial transaction request, or an insurance request.
11. The system of claim 1, wherein the one or more segments within the one or more entries includes at least one of: a private access level, a permissive access level, or a public access level.
12. A method for generating a customized view of blockchain transactions, the method comprising:
receiving a request to view one or more data portions of a block entry maintained in a blockchain;
evaluating an access code in the request to identify the one or more data portions that are accessible by the request; and
generating a customized view of the block entry including any of the one or more data portions identified to be accessible by the request.
13. The method of claim 12, wherein evaluating the access code in the request with the blockchain of block entries includes processing an encrypted code to validate access to view the one or more data portions.
14. The method of claim 12, further comprising removing or obfuscating identifying information of a user making the request to view one or more data portions of the block entry.
15. The method of claim 12, further comprising:
receiving data from one or more endpoints;
segmenting the data from the one or more endpoints using an artificial intelligence engine; and
automatically assigning at least one access path to each segment of the data.
16. The method of claim 15, wherein the data includes classified data, and wherein automatically assigning at least one access path to each segment of the data includes assigning a security clearance level to the classified data.
17. The method of claim 16, further comprising:
monitoring a classification status of the classified data; and
updating the at least one access path, upon determining a classification status of the data classified has changed.
18. The method of claim 12, wherein the one or more endpoints include: voting machines, gaming machines, electronic financial exchanges, or security systems.
19. The method of claim 12, wherein the block entry includes transaction details about a private deal and is initially set to private, and wherein the method further comprises:
monitoring a status of the private deal; and
upon determining the private deal has become public, updating the block entry to public allowing public portions of the private deal to be viewed publicly.
20. The method of claim 12, wherein the request is part of: an inventory tracking request, a financial auditing request, or a gaming regulation request.
21. The method of claim 12, wherein the one or more data portions of the block entry comprises at least one of: a private access level, a permissive access level, and a public access level.
22. The method of claim 12, wherein the one or more data portions require a security clearance level to be accessed.
23. The method of claim 22, wherein the block entry includes redaction mappings based on the security clearance level, and wherein generating the customized view of the block entry includes applying the redaction mappings to obfuscate some of the one or more data portions of the block entry.
24. The method of claim 12, wherein the block entry includes multiple redaction mappings based on the user requesting access to the block entry.
25. A method for generating a customized view of blockchain data, the method comprising:
receiving a request from a user to view one or more data portions of a block entry maintained in a blockchain,
wherein the one or more data portions of the block entry include classified information; and
evaluating an access code in the request with the blockchain of block entries to identify the one or more data portions that are accessible by the request; and
generating a customized view of the block entry including any of the one or more data portions accessible by the user while applying redactions to any of the classified information not authorized to be viewed.
26. The method of claim 25, wherein the block entry includes redaction mappings based on the security clearance level which are applied in generating the customized view.
27. The method of claim 25, further comprising reviewing, using an artificial intelligence system, entries within the distributed ledger to assign access to each of the entries.
28. The method of claim 27, wherein the artificial intelligence system classifies data within each of the entries into one or more categories.


Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,581,869.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 29-48 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/206,290
29. A method comprising: receiving a signal encoding data representative of a request to view one or more access- controlled data portions of a blockchain entry; identifying the one or more data portions, and an access level, associated with the request; generating a customized view of any of the one or more data portions according to the access level; and causing the customized view to be displayed via a user device.  
30. The method of claim 29 further comprising applying at least one redaction to any of the one or more data portions not associated with the access level.  
31. The method of claim 29, wherein the one or more data portions includes classified information, the method comprising applying, based on the access level, at least one redaction to any of the classified information not authorized to be viewed.  
32. The method of claim 29 wherein receiving a signal encoding data representative of a request to view one or more access-controlled data portions of a blockchain entry comprises receiving data representative of an access code associated with the request.  
33. The method of claim 32, wherein the data representative of the access code includes at least one of: a pin code, a password, a fingerprint, a barcode, a retinal scan, a token, a questionnaire, and a multi-factor security authenticator.  
34. The method of claim 29 further comprising: validating access to view the one or more data portions based on the access level; and 2Application No. 17/206,290Attorney Docket No.: 307.0002c3 Preliminary Amendment dated June 29, 2021 generating the customized view in response to the validating the access.  
35. A system comprising: a communications component configured to receive a request to view at least a portion of access-controlled data of a blockchain entry; an access control layer operatively coupled to the communications component and configured to identify, in response to the request being received, an access level associated with the at least a portion of the access-controlled data; and an access platform operatively coupled to the access control layer and configured to generate, in response to the at least a portion of the access-controlled data, a customized view of any of the data of to the at least a portion of the access- controlled data according to the access level.  
36. The system of claim 35, wherein the access platform is further configured to apply at least one redaction to any of the data of to the at least a portion of the access-controlled data not associated with the access level.  
37. The system of claim 35, wherein the communications component is further configured to receive data representative of an access code associated with the request.  
38. The system of claim 37, wherein the data representative of the access code includes at least one of: a pin code, a password, a fingerprint, a barcode, a retinal scan, a token, a questionnaire, and a multi-factor security authenticator.  
39. The system of claim 35, wherein the access control layer is further configured to: validate access to view the at least a portion of access-controlled data portions based on the access level; and generate the customized in response the access being validated.  
40. The system of claim 35, wherein the access control layer is further configured to: determine, based on the access level, the any of the data of to the at least a portion of the access-controlled data accessible by the request; and generate the customized view in response to the any of the data of to the at least a portion of the access-controlled data determined to be accessible.  
41. The system of claim 35, wherein the access platform is or includes a decentralized application.  
42. One or more non-transitory computer readable media having program instructions stored thereon which, when executed by at least one processor, cause a machine to: receive a request to view one or more access-controlled data portions of a blockchain entry; identify the one or more data portions, and an access level, associated with the request; and generate a customized view of any of the one or more data portions according to the access level.  
43. The one or more non-transitory computer readable media of claim 42, wherein when executed by the at least one processor, the program instructions further cause the machine to apply at least one redaction to any of the one or more data portions not associated with the access level.  
44. The one or more non-transitory computer readable media of claim 42, wherein the one or more data portions includes classified information, and wherein when executed by the at least one processor, the program instructions further cause the machine to apply at least one redaction to any of the classified information not authorized to be viewed based on the access level.  
45. The one or more non-transitory computer readable media of claim 42, wherein when executed by the at least one processor to receive the request, the program instructions further cause the machine to receive data representative of an access code associated with the request.  
46. The one or more non-transitory computer readable media of claim 45, wherein the data representative of the access code includes at least one of: a pin code, a password, a fingerprint, a barcode, a retinal scan, a token, a questionnaire, and a multi-factor security authenticator.  
47. The one or more non-transitory computer readable media of claim 42, wherein when executed by the at least one processor, the program instructions further cause the machine to validate access to view the one or more data portions based on the access level, and wherein when executed by the at least one processor to generate the customized view, the program instructions further cause the machine to generate the customized view in response to the access being validated.  
48. The one or more non-transitory computer readable media of claim 42, wherein when executed by the at least one processor, the program instructions further cause the machine to evaluate the access level to determine the any of the one or more data portions accessible by the request, and wherein when executed by the at least one processor to generate the customized view, the program instructions further cause the machine to generate the customized view includes generating the customized view in response to the access level being evaluated.
U.S. Patent 10,581,869
1. A system comprising:
a network of nodes communicably coupled to endpoints in a distributed network,
wherein the network of nodes maintains a distributed ledger with entries from one or more endpoints,
wherein a marker is associated with each entry identifying an access level needed to review the entry;
a communications component to receive a request to view at least a portion of one or more of the entries stored in the distributed ledger,
wherein the request includes an access code associated with at least one access level;
an access control layer to evaluate the access code in the request received via the communications component and to identify segments within the one or more entries stored on the distributed ledger that are accessible with the at least one access level provided in the request; and
an access platform or decentralized application to generate a customized view of the segments within the one or more entries maintained in the distributed ledger.
2. The system of claim 1, further comprising a codex configured to obfuscate identifying information of a user making the request to view at least a portion of the one or more entries.
3. The system of claim 1, further comprising an artificial intelligence engine to review entries within the distributed ledger and assign the access level needed to review each of the entries.
4. The system of claim 3, wherein the artificial intelligence engine classifies data within each of the entries into one or more categories.
5. The system of claim 4, wherein the access control layer then sets a different encryption level for each of the one or more categories of data classified by the artificial intelligence engine.
6. The system of claim 4, wherein the one or more categories include e-mail addresses, account numbers, balances, parties of a transaction, mailing addresses, party affiliation, biometrics, driver's license numbers, photographs, or social security numbers.
7. The system of claim 4, wherein the one or more categories includes classified information.
8. The system of claim 1, wherein the request to view the at least a portion of one or more of the entries stored in the distributed ledger is part of an inventory tracking request, a financial auditing request, a gaming regulation request, a banking request, a voting request, a court proceeding, a healthcare request, a fire arm sale validation request, a retail sale request, a pharmaceutical sale request, a pension request, a financial transaction request, or an insurance request.
9. The system of claim 1, wherein the access level associated with segments within the one or more entries includes at least one of a private access level, a permissive access level, or a public access level.
10. A method for generating a customized view of blockchain transactions comprising:
receiving a request to view one or more data portions of a block entry maintained in a blockchain;
determining an access code associated with at least one access level associated with the request;
evaluating the access code in the request with the blockchain of block entries to identify one or more data portions associated with the access level; and
generating a customized view of the block entry including any of the one or more data portions associated with the access level.
11. The method of claim 10, wherein evaluating the access code in the request with the blockchain of block entries includes processing an encrypted code to validate access to view the one or more data portions associated with the access level.
12. The method of claim 10, further comprising removing or obfuscating identifying information of a user making the request to view one or more data portions of the block entry.
13. The method of claim 10, further comprising:
receiving data from one or more endpoints;
segmenting the data from the one or more endpoints using an artificial intelligence engine; and
automatically assigning at least one access level to each segment of the data.
14. The method of claim 13, wherein the data includes classified data and automatically assigning at least one access level to each segment of the data includes assigning a security clearance level to the classified data.
15. The method of claim 14, further comprising:
monitoring a classification status of the classified data; and
updating the at the at least one access level, upon determining a classification status of the data classified has changed.
16. The method of claim 13, wherein the one or more endpoints include voting machines, gaming machines, electronic financial exchanges, or security systems.
17. The method of claim 10, wherein the block entry includes transaction details about a private deal and the at least one access level is initially set to private and the method further comprises:
monitoring a status of the private deal; and
updating the at the at least one access level, upon determining the private deal has become public, to public allowing public portions of the private deal to be viewed with a public access code.
18. The method of claim 10, wherein the request is part of an inventory tracking request, a financial auditing request, or a gaming regulation request.
19. The method of claim 10, wherein the access level associated with the one or more data portions of the block entry comprises at least one of a private access level, a permissive access level, and a public access level.
20. The method of claim 10, wherein the access level associated with the one or more data portions include a security clearance level.
21. The method of claim 20, wherein the block entry includes redaction mappings based on the security clearance level and wherein generating the customized view of the block entry includes applying the redaction mappings to obfuscate some of the one or more data portions of the block entry.
22. The method of claim 10, wherein the block entry includes multiple redaction mapping based on the access level.
23. A system comprising:
means for maintaining a blockchain of block entries requested by a plurality of users from user devices in a distributed network of nodes,
wherein the block entries each comprise a plurality of data portions that are each associated with an access level;
means for receiving a request to view one or more data portions of a block entry,
wherein the request comprises an access code associated with at least one access level;
means for evaluating the access code in the request with the blockchain of block entries to identify one or more data portions associated with the access level; and
means for generating a customized view of the block entry including the one or more data portions associated with the access level.
24. The system of claim 23, wherein the customized view includes applications of redactions to portions of the data.
25. A method for generating a customized view of blockchain data, the method comprising:
receiving a request to view one or more data portions of a block entry maintained in a blockchain,
wherein the one or more data portions of the block entry include classified information; and
wherein the one or more data portions of the block entry are each associated with an access level;
evaluating an access code in the request with the blockchain of block entries to identify one or more data portions associated with the access level; and
generating a customized view of the block entry including any of the one or more data portions associated with the access level while applying redactions to any of the classified information not authorized by the access code.
26. The method of claim 25, wherein the access level associated with the one or more data portions include a security clearance level.
27. The method of claim 26, wherein the block entry includes redaction mappings based on the security clearance level.


Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,425,426.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 29-48 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/206,290
29. A method comprising: receiving a signal encoding data representative of a request to view one or more access- controlled data portions of a blockchain entry; identifying the one or more data portions, and an access level, associated with the request; generating a customized view of any of the one or more data portions according to the access level; and causing the customized view to be displayed via a user device.  
30. The method of claim 29 further comprising applying at least one redaction to any of the one or more data portions not associated with the access level.  
31. The method of claim 29, wherein the one or more data portions includes classified information, the method comprising applying, based on the access level, at least one redaction to any of the classified information not authorized to be viewed.  
32. The method of claim 29 wherein receiving a signal encoding data representative of a request to view one or more access-controlled data portions of a blockchain entry comprises receiving data representative of an access code associated with the request.  
33. The method of claim 32, wherein the data representative of the access code includes at least one of: a pin code, a password, a fingerprint, a barcode, a retinal scan, a token, a questionnaire, and a multi-factor security authenticator.  
34. The method of claim 29 further comprising: validating access to view the one or more data portions based on the access level; and 2Application No. 17/206,290Attorney Docket No.: 307.0002c3 Preliminary Amendment dated June 29, 2021 generating the customized view in response to the validating the access.  
35. A system comprising: a communications component configured to receive a request to view at least a portion of access-controlled data of a blockchain entry; an access control layer operatively coupled to the communications component and configured to identify, in response to the request being received, an access level associated with the at least a portion of the access-controlled data; and an access platform operatively coupled to the access control layer and configured to generate, in response to the at least a portion of the access-controlled data, a customized view of any of the data of to the at least a portion of the access- controlled data according to the access level.  
36. The system of claim 35, wherein the access platform is further configured to apply at least one redaction to any of the data of to the at least a portion of the access-controlled data not associated with the access level.  
37. The system of claim 35, wherein the communications component is further configured to receive data representative of an access code associated with the request.  
38. The system of claim 37, wherein the data representative of the access code includes at least one of: a pin code, a password, a fingerprint, a barcode, a retinal scan, a token, a questionnaire, and a multi-factor security authenticator.  
39. The system of claim 35, wherein the access control layer is further configured to: validate access to view the at least a portion of access-controlled data portions based on the access level; and generate the customized in response the access being validated.  
40. The system of claim 35, wherein the access control layer is further configured to: determine, based on the access level, the any of the data of to the at least a portion of the access-controlled data accessible by the request; and generate the customized view in response to the any of the data of to the at least a portion of the access-controlled data determined to be accessible.  
41. The system of claim 35, wherein the access platform is or includes a decentralized application.  
42. One or more non-transitory computer readable media having program instructions stored thereon which, when executed by at least one processor, cause a machine to: receive a request to view one or more access-controlled data portions of a blockchain entry; identify the one or more data portions, and an access level, associated with the request; and generate a customized view of any of the one or more data portions according to the access level.  
43. The one or more non-transitory computer readable media of claim 42, wherein when executed by the at least one processor, the program instructions further cause the machine to apply at least one redaction to any of the one or more data portions not associated with the access level.  
44. The one or more non-transitory computer readable media of claim 42, wherein the one or more data portions includes classified information, and wherein when executed by the at least one processor, the program instructions further cause the machine to apply at least one redaction to any of the classified information not authorized to be viewed based on the access level.  
45. The one or more non-transitory computer readable media of claim 42, wherein when executed by the at least one processor to receive the request, the program instructions further cause the machine to receive data representative of an access code associated with the request.  
46. The one or more non-transitory computer readable media of claim 45, wherein the data representative of the access code includes at least one of: a pin code, a password, a fingerprint, a barcode, a retinal scan, a token, a questionnaire, and a multi-factor security authenticator.  
47. The one or more non-transitory computer readable media of claim 42, wherein when executed by the at least one processor, the program instructions further cause the machine to validate access to view the one or more data portions based on the access level, and wherein when executed by the at least one processor to generate the customized view, the program instructions further cause the machine to generate the customized view in response to the access being validated.  
48. The one or more non-transitory computer readable media of claim 42, wherein when executed by the at least one processor, the program instructions further cause the machine to evaluate the access level to determine the any of the one or more data portions accessible by the request, and wherein when executed by the at least one processor to generate the customized view, the program instructions further cause the machine to generate the customized view includes generating the customized view in response to the access level being evaluated.
U.S. Patent 10,425,426
1. A system comprising:
a network of server nodes communicably coupled to user devices in a distributed network of nodes,
wherein the network of server nodes maintains a blockchain of block entries requested by a plurality of users from user devices,
wherein the block entries each comprise a plurality of data portions that are each associated with an access level;
a communications component to receive a request to view one or more data portions of a block entry, wherein the request comprises an access code associated with at least one access level;
an access control layer to evaluate the access code in the request received via the communications component with the blockchain of block entries to identify one or more data portions associated with the access level; and
an access platform or decentralized application to generate a customized view of the block entries maintained on the network of server nodes, wherein the customized view includes at least some of the one or more data portions associated with the access level.
2. The system of claim 1, wherein to evaluate the access code in the request with the blockchain of block entries the access control layer is configured to process an encrypted code to validate access to view the one or more data portions associated with the access level.
3. The system of claim 1, wherein the network of server nodes is configured to maintain a pointer for each of the plurality of data portions in the block entries indicating at least one published location in the distributed network of nodes for each of the plurality of data portions in the block entries; and
wherein to generate the customized view of the block entry including the one or more data portions associated with the access level comprises the access platform or decentralized application is configured to retrieve the one or more data portions associated with the access level using the pointer for each of the plurality of data portions in the block entries.
4. The system of claim 1, wherein:
to maintain the blockchain of block entries requested by the plurality of users from the user devices comprises the network of server nodes is further configured to maintain a separate block entry for the one or more data portions associated with each of the access levels; and
to evaluate the access code in the request with the blockchain of block entries to identify the one or more data portions associated with the access level comprises the access control layer is further configured to process the access code to validate access to view one of the block entries for the one or more data portions associated with each of the access levels.
5. The system of claim 1, wherein:
to maintain the blockchain of block entries requested by the plurality of users from the user devices comprises the network of server nodes are further configured to maintain a separate blockchain for the one or more data portions associated with each of the access levels; and
to evaluate the access code in the request with the blockchain of block entries to identify the one or more data portions associated with the access level comprises the access control layer is further configured to process the access code to validate access to view one of the block entries for the one or more data portions associated with each of the access levels.
6. The system of claim 1, wherein the received request to view the one or more data portions of the block entry comprises an inventory tracking request to view the one or more data portions of the block entry.
7. The system of claim 1, wherein the received request to view the one or more data portions of the block entry comprises a financial auditing request to view the one or more data portions of the block entry.
8. The system of claim 1, wherein the received request to view the one or more data portions of the block entry comprises a gaming regulation request to view the one or more data portions of the block entry.
9. The system of claim 1, wherein the access level associated with the one or more data portions of the block entry comprises at least one of a private access level, a permissive access level, and a public access level.
10. A method for generating a customized view of blockchain transactions comprising:
maintaining a blockchain of block entries requested by a plurality of users from user devices in a distributed network of nodes,
wherein the block entries each comprise a plurality of data portions that are each associated with an access level;
receiving a request to view one or more data portions of a block entry,
wherein the request comprises an access code associated with at least one access level;
evaluating the access code in the request with the blockchain of block entries to identify one or more data portions associated with the access level; and
generating a customized view of the block entry including the one or more data portions associated with the access level.
11. The method of claim 10, wherein evaluating the access code in the request with the blockchain of block entries comprises processing an encrypted code to validate access to view the one or more data portions associated with the access level.
12. The method of claim 10, further comprising maintaining a pointer for each of the plurality of data portions in the block entries indicating at least one published location for each of the plurality of data portions in the block entries; and
wherein generating the customized view of the block entry including the one or more data portions associated with the access level comprises retrieving the one or more data portions associated with the access level using the pointer for each of the plurality of data portions in the block entries.
13. The method of claim 10, wherein:
maintaining the blockchain of block entries requested by the plurality of users from the user devices comprises maintaining a separate block entry for the one or more data portions associated with each of the access levels; and
evaluating the access code in the request with the blockchain of block entries to identify the one or more data portions associated with the access level comprises processing the access code to validate access to view one of the block entries for the one or more data portions associated with each of the access levels.
14. The method of claim 10, wherein:
maintaining the blockchain of block entries requested by the plurality of users from the user devices comprises maintaining a separate blockchain for the one or more data portions associated with each of the access levels; and
evaluating the access code in the request with the blockchain of block entries to identify the one or more data portions associated with the access level comprises processing the access code to validate access to view one of the block entries for the one or more data portions associated with each of the access levels.
15. The method of claim 10, wherein the received request to view the one or more data portions of the block entry comprises an inventory tracking request to view the one or more data portions of the block entry.
16. The method of claim 10, wherein the received request to view the one or more data portions of the block entry comprises a financial auditing request to view the at least the one or more data portions of the block entry.
17. The method of claim 10, wherein the received request to view the one or more data portions of the block entry comprises a gaming regulation request to view the one or more data portions of the block entry.
18. The method of claim 10, wherein the access level associated with the one or more data portions of the block entry comprises at least one of a private access level, a permissive access level, and a public access level.
19. The method of claim 10, wherein the access level associated with the one or more data portions include a security clearance level.
20. The method of claim 19, wherein the block entry includes redaction mappings based on the security clearance level and the method further includes applying the redaction mappings to obfuscate some of the one or more data portions of the block entry.
21. The method of claim 10, wherein the block entry includes multiple redaction mapping based on the at least one access level.
22. A non-transitory computer-readable medium having instructions stored thereon that when executed by one or more processors cause one or more machines to:
maintain a blockchain of block entries requested by a plurality of users from user devices in a distributed network of nodes,
wherein the block entries each comprise a plurality of data portions that are each associated with an access level;
receive a request to view one or more data portions of a block entry,
wherein the request comprises an access code associated with at least one access level;
evaluate the access code in the request with the blockchain of block entries to identify one or more data portions associated with the access level; and
generate a customized view of the block entry including the one or more data portions associated with the access level.
23. The non-transitory computer-readable medium of claim 22, wherein the instructions when executed by the one or more processors cause the one or more machines to evaluate the access code in the request with the blockchain of block entries by processing an encrypted code to validate access to view the one or more data portions associated with the access level.
24. The non-transitory computer-readable medium of claim 22, wherein the instructions when executed by the one or more processors cause the one or more machines to maintain a pointer for each of the plurality of data portions in the block entries indicating at least one published location for each of the plurality of data portions in the block entries; and
wherein the customized view of the block entry includes the one or more data portions associated with the access level comprises retrieving the one or more data portions associated with the access level using the pointer for each of the plurality of data portions in the block entries.
25. The non-transitory computer-readable medium of claim 22, wherein the instructions when executed by the one or more processors cause the one or more machines to:
maintain the blockchain of block entries requested by the plurality of users from the user devices by maintaining a separate block entry or blockchain for the one or more data portions associated with each of the access levels; and
evaluate the access code in the request with the blockchain of block entries to identify the one or more data portions associated with the access level by processing the access code to validate access to view one of the blockchains for the one or more data portions associated with each of the access levels.
26. The non-transitory computer-readable medium of claim 22, wherein the received request to view the at least the data portion of the block entry includes an inventory tracking request to view the one or more data portions of the block entry, a financial auditing request to view the one or more data portions of the block entry, or a gaming regulation request to view the one or more data portions of the block entry.
27. The non-transitory computer-readable medium of claim 22, wherein the access level associated with the one or more data portions of the block entry comprises at least one of a private access level, a permissive access level, and a public access level.
28. The non-transitory computer-readable medium of claim 22, wherein the access level associated with the one or more data portions include a security clearance level.
29. The non-transitory computer-readable medium of claim 28, wherein the block entry includes redaction mappings based on the security clearance level and instructions when executed by the one or more processors further cause the one or more machines to apply the redaction mappings to obfuscate some of the one or more data portions of the block entry.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-31, 34-36, 39-44, 47, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurian et al, US 2017/0244721.

As per claim 29, it is disclosed of a method comprising: 
receiving a signal encoding data representative of a request to view one or more access- controlled data portions (determines authorization of the user to perform an action on a block or ledger) of a blockchain entry (paragraph 0088, lines 1-12);
identifying the one or more data portions, and an access level (user security level), associated with the request (paragraph 0089, lines 1-12 and paragraph 0093, lines 7-11);
generating a customized view of any of the one or more data portions according to the access level (security levels dictate which portion of the blockchain the user is allowed to access, paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8); and
causing the customized view to be displayed via a user device (paragraph 0098, lines 1-8).
As per claim 30, it is taught of further comprising applying at least one redaction (reducing or removing access) to any of the one or more data portions not associated with the access level (paragraph 0089, lines 1-12; paragraph 0093, lines 7-11; and paragraph 0105, lines 1-7).
As per claim 31, it is disclosed wherein the one or more data portions includes classified information, the method comprising applying, based on the access level, at least one redaction (reducing or removing) to any of the classified information not authorized to be viewed (paragraph 0089, lines 1-12; paragraph 0093, lines 7-11; and paragraph 0105, lines 1-7).
As per claim 34, it is taught of further comprising: validating access to view the one or more data portions based on the access level; and2Application No. 17/206,290Attorney Docket No.: 307.0002c3 Preliminary Amendment dated June 29, 2021generating the customized view in response to the validating the access (security levels dictate which portions of the blockchain that the user is authorized to access, paragraph 0089, lines 1-12; paragraph 0093, lines 7-11; and paragraph 0105, lines 1-7).
As per claim 35, it is disclosed of a system comprising:
a communications component configured to receive a request to view at least a portion of access-controlled data (determines authorization of the user to perform an action on a block or ledger) of a blockchain entry (paragraph 0088, lines 1-12);
an access control layer operatively coupled to the communications component and configured to identify, in response to the request being received, an access level (user security level) associated with the at least a portion of the access-controlled data (paragraph 0089, lines 1-12 and paragraph 0093, lines 7-11); and
an access platform operatively coupled to the access control layer and configured to generate, in response to the at least a portion of the access-controlled data, a customized view of any of the data of to the at least a portion of the access-controlled data according to the access level (security levels dictate which portion of the blockchain the user is allowed to access, paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8).
As per claim 36, it is taught wherein the access platform is further configured to apply at least one redaction (reducing or removing access) to any of the data of to the at least a portion of the access-controlled data not associated with the access level (paragraph 0089, lines 1-12; paragraph 0093, lines 7-11; and paragraph 0105, lines 1-7).
As per claim 39, it is disclosed wherein the access control layer is further configured to: validate access to view the at least a portion of access-controlled data portions based on the access level; and generate the customized in response the access being validated (security levels dictate which portions of the blockchain that the user is authorized to access, paragraph 0089, lines 1-12; paragraph 0093, lines 7-11; and paragraph 0105, lines 1-7).
As per claim 40, it is taught wherein the access control layer is further configured to: determine, based on the access level, the any of the data of to the at least a portion of the access-controlled data accessible by the request; and generate the customized view in response to the any of the data of to the at least a portion of the access-controlled data determined to be accessible (security levels dictate which portions of the blockchain that the user is authorized to access, paragraph 0089, lines 1-12; paragraph 0093, lines 7-11; and paragraph 0105, lines 1-7).
As per claim 41, it is disclosed wherein the access platform is or includes a decentralized application (paragraph 0089, lines 1-12).
As per claim 42, it is taught of one or more non-transitory computer readable media having program instructions stored thereon which, when executed by at least one processor, cause a machine to:
receive a request to view one or more access-controlled data portions (determines authorization of the user to perform an action on a block or ledger) of a blockchain entry (paragraph 0088, lines 1-12);
identify the one or more data portions, and an access level (user security level), associated with the request (paragraph 0089, lines 1-12 and paragraph 0093, lines 7-11); and
generate a customized view of any of the one or more data portions according to the access level (security levels dictate which portion of the blockchain the user is allowed to access, paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8).
As per claim 43, it is disclosed wherein when executed by the at least one processor, the program instructions further cause the machine to apply at least one redaction (reducing or removing access) to any of the one or more data portions not associated with the access level (paragraph 0089, lines 1-12; paragraph 0093, lines 7-11; and paragraph 0105, lines 1-7).
As per claim 44, it is taught wherein the one or more data portions includes classified information, and wherein when executed by the at least one processor, the program instructions further cause the machine to apply at least one redaction (reducing or removing access) to any of the classified information not authorized to be viewed based on the access level (paragraph 0089, lines 1-12; paragraph 0093, lines 7-11; and paragraph 0105, lines 1-7).
As per claim 47, it is disclosed wherein the program instructions further cause the machine to validate access to view the one or more data portions based on the access level, and wherein when executed by the at least one processor to generate the customized view, the program instructions further cause the machine to generate the customized view in response to the access being validated (security levels dictate which portions of the blockchain that the user is authorized to access, paragraph 0089, lines 1-12; paragraph 0093, lines 7-11; and paragraph 0105, lines 1-7).
As per claim 48, it is taught wherein the program instructions further cause the machine to evaluate the access level to determine the any of the one or more data portions accessible by the request, and wherein when executed by the at least one processor to generate the customized view, the program instructions further cause the machine to generate the customized view includes generating the customized view in response to the access level being evaluated (security levels dictate which portions of the blockchain that the user is authorized to access, paragraph 0089, lines 1-12; paragraph 0093, lines 7-11; and paragraph 0105, lines 1-7).

Allowable Subject Matter
Claims 32, 33, 37, 38, 45, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simons, US 2021/0144149 is a related application filed by the Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431